Citation Nr: 1145471	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  06-34 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), an anxiety disorder, and a depressive disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from April 1965 to October 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Oakland, California, Regional Office (RO) which denied service connection for PTSD.  In May 2009, the Board remanded the Veteran's claim to the RO for additional action.  

The Board has reframed the issue of entitlement to service connection for PTSD as entitlement to service connection for a chronic acquired psychiatric disorder to include PTSD, an anxiety disorder, and a depressive disorder in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran's service personnel records indicate that he served with the Air Force's 6915th Security Group, Hof Air Station, Hof/Saale, Germany, from November 1, 1965, to October 25, 1968.  A January 2005 VA mental health clinic treatment record states that the Veteran "reported being in combat zone and under fire while serving in East Germany and Czechoslovakia."  An August 2006 VA psychiatric treatment record conveys that the Veteran "also suffers from PTSD related to military experience near front lines with arms fire for which he received combat pay."  In its May 2009 Remand instructions, the Board directed that:  

3.  After the Veteran's response regarding stressful events is received, the RO/AMC should request assistance in verifying any stressful incidents reported by the Veteran from the United States Army and Joint Services Records Research Center (JSRRC).  Specifically, the RO/AMC should request any available unit history and/or diary pertaining to the activities of the 6915th Security Group in Germany in early 1966, unless another time frame is specified by the Veteran.  

In September 2010, the AMC contacted the National Archives and Records Administration (National Archives) and requested "copies of the unit history for the 6915th Security Group from November 1965 to June 1966."  In October 2010, the National Archives responded that it had "searched the records of the United States Army, Europe (Record Group 549), but found no records for the unit in question."  There is no indication in the claims files that a search was conducted for the records of the Air Force's 6915th Security Group.  The Court has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

In an April 2004 Income-Net Worth and Employment Statement (VA Form 21-527), the Veteran related that he was in receipt of Social Security Administration (SSA) disability benefits.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting the Veteran's claim is not of record.  The Court has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The report of the Veteran's April 1965 physical examination for service entrance states that the Veteran was diagnosed with a "? anxiety reaction."  Air Force treatment entires dated in July 1965 and August 1965 note that the Veteran was treated for anxiety and associated stuttering.  The report of a June 2011 VA psychiatric examination for compensation purposes neither notes the anxiety reaction identified at service entrance nor advances any findings as to whether the Veteran's chronic acquired psychiatric disorder existed prior to service and/or was etiologically related to his inservice complaints of anxiety.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that a further VA psychiatric evaluation would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Archives, the National Personnel Record Center, and/or the appropriate service entity and request that it (1) forward copies of all available unit histories pertaining to the Air Force's 6915th Security Group, Hof Air Station, Hof/Saale, Germany, for the period from November 1, 1965, to October 25, 1968 for incorporation into the record and (2) verify whether the Veteran participated in combat and/or received combat pay.  If no relevant documentation is identified, a written statement to that effect should be prepared for incorporation into the record.   

2.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records developed in association with the Veteran's award for incorporation into the record.  

3.  Then schedule the Veteran for a VA psychiatric examination for compensation purposes to address the current nature and etiology of his chronic acquired psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a diagnosis of PTSD is advanced, the examiner should identify the specific stressor or stressors supporting such a diagnosis.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic acquired psychiatric disorder had its onset during active service; is etiologically related to the Veteran's inservice anxiety, his reported homosexual rape, and/or his claimed combat experiences.  If the response is in the negative, the examiner should address whether the identified chronic acquired psychiatric disorder existed prior to service entrance and was aggravated (i.e., permanently increased in severity) beyond its natural progression during active service.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

